Nash, J., concurred.
Order modified- by (1) striking out the provision for the oral examination of the physicians and surgeons, and (2) by striking out the entire provision limiting the examination of the plaintiff under oath, and inserting, in place thereof’ the following :• Ordered, that the examination of the plaintiff under oath -be limited .to 'inquiries -as to the nature and extent of the injuries complained of and the place where and the peculiar manner in which the injuries were received, so far as necessary to enable the defendant to ascertain the nature and extent of such injuries, and as so modified the order -is affirmed, without costs of this appeal to either party.